Citation Nr: 1019476	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder.

2.  Entitlement to service connection for high cholesterol 
and triglycerides.

3.  Entitlement to service connection for a low back disorder

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2001, with additional periods of service in the U.S. Naval 
Reserve.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a low 
back disorder and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic left hand disorder was not manifest during 
service, and a left hand disorder is not currently shown. 

2.  The Veteran's current elevated cholesterol and 
triglyceride levels do not constitute a disease or disability 
for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A left hand disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  High cholesterol and triglycerides are not disabilities 
that are the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim regarding high 
cholesterol and triglycerides VCAA notice is not required 
because the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

With respect to his claim for a left hand disorder, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in December 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran submitted private treatment records.  

Further, as the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examination in 
September 2007.  The report of this examination reflects that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hand Disorder, Cubical Tunnel Syndrome

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records reveal numerous complaints and 
treatment for cubital tunnel syndrome, carpel tunnel 
syndrome, and general left hand pain.  The last recorded in-
service treatment for left hand symptomatology was dated 
August 2000.  At that time, electromyography testing revealed 
no electrodiagnostic evidence of ulnar neuropathy or C8 
radiculopathy.  Although there is no separation examination 
of record, the Board notes that the Veteran did not seek 
further treatment for his left hand throughout the rest of 
his active duty service.  Thus, following his treatment in 
August 2000, he spent the remaining year in service without 
complaints regarding his left hand. 

Moreover, there is no post-service medical evidence of 
treatment for a left hand disorder.  A September 2007 VA 
examination, undertaken to evaluate the Veteran's left hand, 
noted the Veteran's subjective complaints of hand pain.  
Following testing, the Veteran was diagnosed with left hand 
pain.  The VA examiner was unable to localize the pain to a 
specific peripheral nerve. 

The VA examiner further noted that the Veteran's current 
symptomatology was not caused by or a result of the treatment 
noted during his service.  The VA examiner explained, stating 
that the Veteran's service treatment records were silent for 
complaints of cubital tunnel syndrome after initial 
complaints in 1999 and 2000.  She further stated that no 
treatment was documented on the VA Electronic Record, nor did 
the Veteran provide private treatment records documenting 
current treatment.  The VA examiner additionally noted that 
the present examination revealed no clinical findings 
compatible with a left cubital tunnel syndrome.  She 
concluded noting that "left hand pain referred by this 
Veteran and the findings of [the] exam are not congruent and 
do not reflect any specific peripheral nerve involvement."

	The Board finds that the September 2007 VA examination is 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file.  Moreover, the January 2007 VA 
examiner interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
she misstated any relevant fact.  Further, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's findings to be of great 
probative value.

In the absence of a current clinical diagnosis, service 
connection for left hand disorder must be denied. Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of the presently claimed disability, 
there can be no valid claim).

The Board has also considered the Veteran's statements 
asserting a nexus between his symptomatology and active duty 
service.  To the extent that the Veteran maintains such a 
nexus, as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about current symptoms and what he experienced. 
Layno v. Brown, 6 Vet. App. 465 (1994). 

Additionally, his statements may be competent to support a 
claim for service connection where the events or the presence 
of disability, or symptoms of a disability are subject to lay 
observation.  However, the Board notes that cubical tunnel 
syndrome is not, in the Board's opinion the type of disorder 
which is susceptible to lay opinion concerning etiology. See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even 
if the Veteran were competent to provide an opinion as to the 
etiology of a disorder which typically is confirmed through 
diagnostic studies, the Board finds that the probative value 
of any such opinion is outweighed by that of the September 
2007 examiner, who clearly has substantial more education, 
training and experience in evaluating the etiology of 
disorders than the Veteran.

As there is no favorable competent evidence of a current 
disability of the left hand, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

High Cholesterol and Triglycerides.

The Veteran is seeking service connection for high 
cholesterol and triglycerides.  The Board notes that the 
Veteran's post-service medical treatment records indicate 
that the Veteran currently has high cholesterol and/or 
hyperlipidemia, and high triglycerides.  However, the Board 
notes that such a condition is not a disability for VA 
compensation purposes.  Rather, high cholesterol or 
hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule to address).

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hyperlipidemia and high 
triglycerides.  Therefore, service connection for high 
cholesterol and triglycerides must be denied. 

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1110.  In the absence of a current disability, the 
analysis ends, and the claim for service connection cannot be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for a left hand disorder, claimed as 
cubical tunnel syndrome, is denied.

Service connection for high cholesterol and triglycerides is 
denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).   

Low Back Disorder-  The Board notes that a January 1999 
service treatment record noted low back pain of 3 weeks 
duration.  A treatment record a few weeks later indicated a 
diagnosis of a low back sprain.  A February 1999 X-ray noted 
normal lumbosacral spine radiographs.  A separation 
examination is not of record.  An October 2006 private 
treatment records notes a diagnosis of lumbago and lumbar 
disc syndrome. 

He has not, however, been accorded a VA examination for his 
low back disorder.  Based on documentation of some treatment 
in service, and current treatment for his back, along with 
allegations of continuity of symptomatology, the Board finds 
that a remand of the claim of service connection for a low 
back disorder is necessary. 38 U.S.C.A. § 5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Tinnitus-  Additionally, the Veteran has indicated that he 
has experienced tinnitus due to his noise exposure in 
service.  Specifically, he stated in his December 2007 notice 
of disagreement that he was exposed to "loud noises in the 
range" and from exposure to Bradley vehicles and tanks.  The 
Board notes that February 2001 in-service audiometric testing 
revealed normal hearing threshold levels for VA purposes.  
Although a formal diagnosis of tinnitus has not been 
established, he is competent to testify as to his tinnitus.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(veteran is competent to testify to in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
continuous symptoms of tinnitus "because ringing in the ears 
is capable of lay observation"). 

However, the etiology of this disorder is unclear.  The Board 
finds this is a medical question outside of its jurisdiction.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  As such, an 
examination is required to determine the etiology of his 
tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his low back disorder and active 
duty service.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability of greater) that any current 
low back disorder is causally related to 
service.  Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
the examiner should so state and provide 
supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

2.  Schedule the Veteran for an 
examination to evaluate the 
relationship between his tinnitus and 
active duty service.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
of greater) that the Veteran's tinnitus 
is causally related to service.  Any 
opinion offered should be accompanied by 
a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, the 
examiner should so state and provide 
supporting rationale.

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


